DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       SHEILDA DESSOURCES,
                             Appellant,

                                     v.

 DEPARTMENT OF REVENUE CHILD SUPPORT ENFORCEMENT and
               MARQUIS STEPHEN ACOSTA,
                       Appellees.

                              No. 4D22-1166

                          [November 23, 2022]

   Appeal from the State of Florida, Department of Revenue Child Support;
L.T. Case Nos. 22-000539CS, CS2001719587, DEP062100119999CA.

   Sheilda Dessources, Miami, pro se.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.